Name: Commission Regulation (EC) No 994/2004 of 18 May 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 19.5.2004 EN Official Journal of the European Union L 182/34 COMMISSION REGULATION (EC) No 994/2004 of 18 May 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 19 May 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 May 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to the Commission Regulation of 18 May 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 111,0 204 64,3 212 89,5 999 88,3 0707 00 05 052 104,9 999 104,9 0709 90 70 052 93,8 204 54,4 999 74,1 0805 10 10, 0805 10 30, 0805 10 50 052 55,0 204 45,2 220 49,5 388 49,5 400 35,9 624 57,8 999 48,8 0805 50 10 388 73,7 528 61,1 999 67,4 0808 10 20, 0808 10 50, 0808 10 90 388 82,0 400 132,1 404 107,3 508 69,0 512 69,8 524 55,1 528 65,2 720 82,6 804 109,8 999 85,9 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.